DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Yoshinori et al. (US 20180152078 A1) which discloses an end plate with holes 10a which can represent a root side refrigerant supply portion and a distal side refrigerant supply portion (see figure 6 of Yoshinori et al.), and Yoneda et al. (JP 2018191363 A) disclosing a first refrigerant flow path 41b and a second refrigerant flow path 41c (see figure 8 of Yoneda et al.), the prior art of record do not sufficiently disclose the combination of features including a rotor and a stator facing each other via a predetermined gap in a radial direction, wherein: the rotor includes: a rotor core having a refrigerant flow path through which refrigerant passes; and an end surface plate arranged at least on one side of the rotor core in an axial direction; the refrigerant flow path includes: a first refrigerant flow path in which the refrigerant flows in the axial direction; and a second refrigerant flow path which is disposed further on a radial inner side than the first refrigerant flow path and in which the refrigerant flows in the axial direction; the stator includes: a stator core; and a coil end portion protruding from at least one side of the stator core in the axial direction; and the end surface plate includes: a root side refrigerant supply portion which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALEX W MOK/Primary Examiner, Art Unit 2834